Citation Nr: 0019913	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-23 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date previous to October 1, 1996, 
for the payment of an apportionment of the veteran's improved 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States

Appellee represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from February 1966 to January 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, Ohio.

The case was remanded for clarification by the Board in 
December 1998 and was returned in May 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  In February 1996 a written statement requesting to 
receive an apportionment of the veteran's benefits on behalf 
of his children was received from the appellant and in July 
1996 a written statement requesting to withdraw the 
apportionment claim was received from the appellant.

3.  A written statement requesting to receive an 
apportionment of the veteran's benefits on behalf of herself 
and his children was received from the appellant in July 1996 
and estrangement and a lack of financial support on the part 
of the veteran was demonstrated in September 1996.

4.  The appellant's monthly payments of an apportionment of 
the veteran's improved disability pension benefits were made 
effective October 1, 1996.
CONCLUSION OF LAW

An effective date earlier than October 1, 1996, for the 
payment of an apportionment of the veteran's improved 
disability pension benefits is not for assignment.  
38 U.S.C.A. §§ 5107, 5110, 5111 (West 1991); 38 C.F.R. 
§§ 3.31, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date previous to 
October 1, 1996, for the payment of an apportionment of the 
veteran's improved disability pension benefits.  Many of the 
facts in this case are not in dispute.  The veteran's 
payments of disability pension under the improved pension 
program began June 1, 1988.  A claim for an apportionment of 
these benefits to the appellant and the veteran's children 
was received in November 1994.  The appellant was advised in 
March 1995 by the VA that the claim was being denied as there 
was no evidence that she and veteran had been separated.  She 
was notified that the claim would be reconsidered if she 
provided proof of estrangement.  In a February 1996 letter 
the appellant indicated that they had been separated since 
November 1994 but that the veteran used her mailing address 
and broke into her mailbox to obtain his VA checks.  She 
indicated that she was only applying for an apportionment for 
the two children.

In a signed statement, dated July 3, 1997, the appellant 
stated that she was withdrawing her request for an 
apportionment of the veteran's improved disability pension 
benefits.  She indicated that the veteran, she and the 
children were currently living together and that the veteran 
was currently supporting the two children and her.  She 
further stated that they had never been separated and that 
all income from the VA was used to support the family.  The 
veteran, in a signed statement dated in July 1997, related 
that he had always lived with his wife and children and that 
he had supported his family with all his money.

In an undated letter received on July 19, 2000, the appellant 
related that she deserved a portion of the veteran's 
benefits.  She stated that she had signed the letter of July 
3, 1997, as the veteran had stated that he would give the 
appellant a portion of his benefits but that he had lied.  In 
a letter received in August 1997 the appellant indicated that 
the veteran had agreed to give her a portion of his benefits 
if she agreed to use his address and state that they were 
living together.

In September 1997 the appellant submitted a statement 
requesting an apportionment of any of the veteran's benefits 
to which she and the children might be entitled.  A listing 
of her income and expenses was included.  The veteran, in a 
statement dated and received in September 1997, indicated 
that he and the appellant had not lived together in a couple 
of months.  The following month the VA was advised that the 
appellant had moved in with her mother.  In November 1997 
statements from the veteran and the appellant, each indicated 
that they had been separated for more than six months and 
that neither had provided any support to the other person.

In a January 1998 decision, the RO awarded apportionment 
benefits to the appellant and the veteran's children, 
effective October 1, 1996.

The appellant has contended that she originally filed her 
claim for an apportionment in November 1995.  The effective 
date of an award of an apportionment based on an original 
claim shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(e).

While the appellant first initiates an apportionment claim on 
behalf of the two children in November 1994, this claim was 
denied in March 1995.  Moreover, any apportionment claim 
which may have remained pending as of July 1997 was 
withdrawn, at the request of the appellant, by way of her 
July 3, 1997, letter.  While she later stated that the 
information contained in that letter was inaccurate, the RO 
properly, as the appellant acknowledges having requested, 
considered the earlier apportionment claim by the appellant 
to have been withdrawn by virtue of the July 3, 1997, 
correspondence.

The appellant's letter of July 19, 1997, represented another 
claim for an apportionment.  However, based upon the several 
statements from the appellant and the veteran, the record did 
not show that the veteran was not residing with his spouse 
and children and was not reasonably discharging his 
responsibility for their support.  It was not until September 
1997 that the evidence showed, by way of concurring 
statements from the veteran and the appellant, that the 
veteran was no longer residing with his spouse and children 
and was not reasonably discharging his responsibility for 
their support.

The RO awarded an apportionment of the veteran's pension 
benefits to his spouse and children as the factual evidence 
showed that, as of September 1997, pursuant to 38 C.F.R. 
§ 3.450(a)(ii) (1999), the veteran was not residing with his 
spouse and children and was not reasonably discharging his 
responsibility for their support.  Under the relevant 
regulation, the effective date shall not be earlier than the 
date of receipt of application and shall be fixed in 
accordance with the facts found.

38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31 require that, 
notwithstanding 38 U.S.C.A. § 5110 and VA regulations 
pertaining to effective dates, payments of monetary benefits 
based on apportionments may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  Accordingly, the October 
1, 1996, effective date for the payment of apportionment 
benefits which was assigned by the originating agency was 
correct.  38 U.S.C.A. §§ 5110, 5111; 38 C.F.R. §§ 3.31, 
3.400.


ORDER

Entitlement to an effective date previous to October 1, 1996, 
for the payment of an apportionment of the veteran's improved 
disability pension benefits is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

